UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1004



RICHARD J. SINSIGALLI; ANNA J. SINSIGALLI,

                                           Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. Nos. 97-18130,
98-13107)


Submitted:   February 25, 1999             Decided:   March 10, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard J. Sinsigalli, Anna J. Sinsigalli, Appellants Pro Se.
Charles Edward Brookhart, Robert Leslie Baker, UNITED STATES DE-
PARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard J. and Anna J. Sinsigalli appeal from the tax court’s

orders determining deficiencies and additions to tax with respect

to their 1995 and 1996 federal income tax liabilities.     We have

reviewed the tax court’s opinion and the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

tax court. See Sinsigalli v. Commissioner, Nos. 97-18130, 98-13107

(U.S.T.C. Nov. 25, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2